               Case 3:20-cv-03426-JD Document 96 Filed 12/28/20 Page 1 of 4




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                     Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                   PLAINTIFF’S ADMINISTRATIVE
            Plaintiff,                               MOTION FOR LEAVE TO FILE
11                                                   APPLICATION FOR DEFAULT
                    v.                               AND/OR MOTION FOR
12                                                   DEFAULT JUDGMENT ON
13      OMAR QAZI, SMICK ENTERPRISES, INC.,          SMICK ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
14                                                   Judge: Hon. James Donato
            Defendants.                              SAC Filed: August 26, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S ADMINISTRATIVE MOTION FOR                               3:20-cv-03426-JD
     LEAVE TO FILE MOTION FOR DEFAULT
     JUDGMENT ON SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 96 Filed 12/28/20 Page 2 of 4




 1          Pursuant to Civil Local Rule 7-11 and this Court’s September 2, 2020 Order Re Default
 2   and Civility (ECF No. 72), Plaintiff Aaron Greenspan respectfully requests leave to file an
 3   Application for Default and/or Motion for Default Judgment against Defendant Smick
 4   Enterprises, Inc. only.
 5          As described in the initial Complaint (ECF No. 1) in this action at ¶ 11, the First
 6   Amended Complaint (ECF No. 20) at ¶ 13, and the Second Amended Complaint (ECF No. 70) at
 7   ¶ 15, “Defendant Smick Enterprises, Inc. is a Delaware corporation unregistered with the
 8   California Secretary of State or Franchise Tax Board, but nonetheless operating...” Therefore,
 9   the “dereliction of duty or inexcusable neglect” referenced as a necessary prerequisite for default
10   judgment in the Court’s Order on Default and Civility took place not in July 2020 surrounding
11   service of the First Amended Complaint, but during the years leading up to that moment when
12   the principal(s) of Smick Enterprises, Inc., including Defendant Omar Qazi, actively chose not to
13   register the corporation in California to avoid paying “$800…EVERY YEAR” in taxes. Second
14   Amended Complaint ¶ 291.
15          “The purpose of Revenue and Taxation Code section 23301 is to ‘prohibit the delinquent
16   corporation from enjoying the ordinary privileges of a going concern,’ to pressure it into paying
17   its taxes. (Peacock Hill Assn. v. Peacock Lagoon Constr. Co. (1972) 8 Cal.3d 369, 371.)… The
18   same rule applies to corporations suspended for failure to file a statement of information.” Adly
19   Enterprises, LLC. v. Action a Parent & Teen Support Program, Inc. et al, Case No. B282578
20   (Cal. App. August 27, 2018). The fact that even seven months after this action was filed, Smick
21   Enterprises, Inc. is still unregistered with the California Secretary of State and California
22   Franchise Tax Board does indeed constitute both “dereliction of duty” and “inexcusable
23   neglect.” In the past, courts have also sanctioned law firms that knowingly represented
24   companies not in good standing, as counsel Kronenberger Rosenfeld LLP has here. Id. Indeed,
25   no company called Smick Enterprises, Inc. has ever filed a required Statement of Information
26   with the California Secretary of State under California Corporations Code § 1502.
27
28

     PLAINTIFF’S ADMINISTRATIVE MOTION FOR            1                                  3:20-cv-03426-JD
     LEAVE TO FILE MOTION FOR DEFAULT
     JUDGMENT ON SMICK ENTERPRISES, INC.
                 Case 3:20-cv-03426-JD Document 96 Filed 12/28/20 Page 3 of 4




 1            Pursuant to Palm Valley Homeowners Assn., Inc. v. Design MTC (2000), “[A]
 2   corporation suspended under the Corporations Code, like a corporation suspended under the
 3   Revenue and Taxation Code, is also disabled from participating in litigation activities.” 85
 4   Cal.App.4th 553, 556, 560. Defendant Smick Enterprises, Inc. has never even made an attempt
 5   to comply with the California Corporations Code; it therefore is also disabled from participating
 6   in litigation activities in California and cannot defend itself in this lawsuit. It is also an open
 7   question as to how a corporation required to “transact no business of any kind,” at least while
 8   delinquent, can retain paid counsel to “represent” the delinquent corporation, which is necessary
 9   under Civil Local Rule 3-9(b). Id. See also Nickerman v. Remco Hydraulics, Inc., Case No.
10   3:06-cv-02555-SI at footnote 3 (N.D. Cal. August 8, 2006) (corporations that fail to pay taxes
11   “may not prosecute or defend an action”). There is no question of Defendant Smick Enterprises,
12   Inc. reviving corporate powers here because it has never had any corporate powers in California
13   to begin with.1 And Defendant Qazi has openly admitted that Smick Enterprises, Inc. is paying a
14   significant portion, if not all, of Kronenberger Rosenfeld LLP’s attorney’s fees to represent both
15   parties in this case.
16
17
18
19
20
     1
21     In Senah, Inc. v. Xi’an Forstar S&T Co., Ltd., Case No. 5:13-cv-04254-BLF (N.D. Cal. July 3,
     2014), the Court addressed a similar situation where a foreign corporation unregistered in
22   California, having failed to meet the requirements of California Corporations Code § 2105,
     purported to have the right to defend itself in California courts. First, the Court in Senah erred
23   by relying upon outdated precedent from 1969 and 1996, whereas the opinion in Palm Valley,
     supra, issued in 2000. The Court in Senah never considered Palm Valley’s holdings. Second,
24   this case is distinguishable because in Senah, the Court found that “Plaintiff’s citation to Reed v.
     Norman is inapposite to the question presented here. In Reed, the corporation had its corporate
25   rights suspended by the state due to its failure to pay taxes. See Reed, 48 Cal. 2d 338, 343.
     Nowhere in Plaintiff’s briefing does it argue that Defendant has failed to pay any necessary state
26   taxes…” Yet in this case, Plaintiff has highlighted Defendant Smick Enterprises, Inc.’s failure to
     pay “necessary state taxes” repeatedly. Third, Xi’an Forstar S&T Co., Ltd. is a Chinese
27   corporation with its primary place of business in Xi’an, China, which might plausibly explain
     why it did not pay taxes in California. In contrast, Defendant Smick Enterprises, Inc. is a
28   Delaware corporation with its primary place of business in San Francisco, California.

         PLAINTIFF’S ADMINISTRATIVE MOTION FOR         2                                   3:20-cv-03426-JD
         LEAVE TO FILE MOTION FOR DEFAULT
         JUDGMENT ON SMICK ENTERPRISES, INC.
               Case 3:20-cv-03426-JD Document 96 Filed 12/28/20 Page 4 of 4




 1          Accordingly, pursuant to Federal Rule of Civil Procedure 55(a), the Clerk of Court
 2   should enter default against Defendant Smick Enterprises Inc. as it has “failed to plead or
 3   otherwise defend,” and Plaintiff should be permitted to file a motion requesting that judgment be
 4   entered in full against Defendant Smick Enterprises, Inc. Or, in the alternative, since technically
 5   Defendant Smick Enterprises, Inc. is unable to respond to this motion or any other, the Court
 6   should enter judgment against Defendant Smick Enterprises, Inc. on its own motion.
 7
 8   Dated: December 28, 2020
 9
10
                                           Aaron Greenspan
11                                         956 Carolina Street
12                                         San Francisco, CA 94107-3337
                                           Phone: +1 415 670 9350
13                                         Fax: +1 415 373 3959
                                           E-Mail: aaron.greenspan@plainsite.org
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S ADMINISTRATIVE MOTION FOR           3                                  3:20-cv-03426-JD
     LEAVE TO FILE MOTION FOR DEFAULT
     JUDGMENT ON SMICK ENTERPRISES, INC.
